UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 19-1079


In re: SMITH & NEPHEW BIRMINGHAM HIP RESURFACING (BHR) HIP
IMPLANT PRODUCTS LIABILITY LITIGATION

------------------------------

KIMBERLEE AITCHESON; DOUGLAS AITCHESON,

                        Plaintiffs - Appellants,

                v.

SMITH & NEPHEW, INC.,

                        Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:17-md-02775-CCB; 1:18-cv-00252-CCB)


Submitted: September 12, 2019                                Decided: October 22, 2019


Before DIAZ and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian A. Goldstein, CELLINO & BARNES, PC, Buffalo, New York, for Appellants. Terri
S. Reiskin, DYKEMA GOSSETT PLLC, Washington, D.C.; Kim E. Moore, David
O’Quinn, IRWIN FRITCHIE URQUHART & MOORE, New Orleans, Louisiana; Paul J.
Zidlicky, Jennifer J. Clark, Milton P. Wilkins, Washington, D.C., Sara J. Gourley, Daniel
A. Spira, SIDLEY AUSTIN LLP, Chicago, Illinois, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       KimberLee and Douglas Aitcheson appeal the district court’s order granting Smith

& Nephew, Inc.’s (S&N) motion to dismiss their products liability claims against S&N.

We have reviewed the record and discern no error in the district court’s determination that

the Aitchsons’ claims against S&N are untimely and not subject to equitable tolling.

Accordingly, for the reasons stated by the district court, we affirm the district court’s orders

disposing of the Aitchesons’ claims. See Aitcheson v. Smith & Nephew, Inc., Nos. 1:17-

cv-02775-CCB; 1:18-cv-00252-CCB (D. Md. filed Nov. 19, 2018 & entered Nov. 20,

2018; Dec. 19, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                  AFFIRMED




                                               3